UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7605


CORNELIUS WESLEY MCCOY,

                Plaintiff - Appellant,

          v.

KATHLYN WHITE FLORA, Assistant Public Defender,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:13-cv-01032-AJT-TRJ)


Submitted:   January 21, 2014             Decided: January 24, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cornelius Wesley McCoy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Cornelius   Wesley   McCoy   appeals   the   district    court’s

order dismissing his 42 U.S.C. § 1983 (2006) action after a 28

U.S.C. § 1915A (2012) review.         We have reviewed the record and

find no reversible error.         Accordingly, we affirm the district

court’s order.     McCoy v. Flora, No. 1:13-cv-01032-AJT-TRJ (E.D.

Va. filed Aug. 28, 2013; entered Aug. 29, 2013).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before    this    court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2